Citation Nr: 0020035	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for kidney stones, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for gallstones.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for neck pain with 
radiculopathy into the back and shoulders due to degenerative 
arthritis.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
November 1956, and from November 1990 to July 1991, including 
service in the Army National Guard of the United States, and 
also including a period of active military service in 
Southwest Asia theater of operations from January 6, 1991 to 
June 30, 1991, during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied service connection 
for gallstones, bronchitis, and an acquired psychiatric 
disorder, to include PTSD; denied the veteran's applications 
to reopen claims for service connection for neck pain with 
radiculopathy into the back and shoulders due to degenerative 
arthritis, and headaches; and increased the rating, from zero 
to 10 percent, for service-connected kidney stones.  As to 
the latter claim, the veteran appeals for a higher rating.


FINDINGS OF FACT
 
1.  All relevant evidence necessary for equitable disposition 
of the veteran's claim for an increased rating for a kidney 
stone disorder has been received by the RO.
2.  The veteran's service-connected kidney stone disorder is 
currently productive of occasional reoccurrence of kidney 
stones, but there is no medical evidence that the veteran 
requires diet therapy, drug therapy, and/or invasive or non-
invasive procedures more than two times/year; moreover, there 
is no evidence that the veteran experiences frequent attacks 
of hydronephrosis.

3.  There is no medical evidence of record of a nexus, or 
link, between any current gallstone disorder and an incident 
of the veteran's active military service.

4.  There is no medical evidence of record of a nexus, or 
link, between any current bronchitis and an incident of the 
veteran's active military service.

5.  The claims file includes a medical diagnosis of an 
acquired psychiatric disorder, competent evidence of in-
service incurrence, and medical evidence suggesting a nexus 
to the veteran's service. 

6.  In a June 1992 rating decision, the RO denied claims for 
service connection for residuals of neck pain and headaches; 
that decision was unappealed.

7.  The evidence associated with the claims file subsequent 
to the June 1992 rating decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for neck pain.

8.  The record contains medical evidence suggesting that the 
veteran's current neck pain may have been aggravated during 
his recent period of active service.
 
9.  The evidence associated with the claims file subsequent 
to the June 1992 rating decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for headaches.




CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for a 
kidney stone disorder, currently rated as 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.115b, Diagnostic Code 7508 
(1999).

2.  The claim for entitlement to service connection for 
gallstones is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for entitlement to service connection for 
bronchitis is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim for entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The June 1992 rating decision, which denied service 
connection for residuals of neck pain and for headaches, is 
final.  38 U.S.C.A. § 7105(c) (West 1991). 

6.  Evidence associated with the veteran's claims file 
subsequent to the June 1992 rating decision is new and 
material, and the veteran's claim for service connection for 
neck pain with radiculopathy into the back and shoulders due 
to degenerative arthritis is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

 7.  The veteran's claim for service connection for neck pain 
with radiculopathy into the back and shoulders due to 
degenerative arthritis is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The veteran has not presented new and material evidence 
to reopen a claim for entitlement to service connection for 
headaches.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for kidney stone disability, 
currently rated as 10 percent disabling, is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further development is required 
to comply with the duty to assist the veteran in establishing 
his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran was granted service connection for kidney stones 
in a June 1992 rating decision, and a noncompensable rating 
was assigned from July 1991.  In June 1998, the veteran filed 
a claim for an increased rating for his kidney stone 
disability.  Following that claim, in a July 1998 rating 
decision the veteran was awarded a 10 percent rating for his 
kidney stone disability, effective from June 1998.  The 
veteran disagreed with that decision, and initiated this 
appeal.
The veteran was assigned a 10 percent rating pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7508, which indicates 
that nephrolithiasis should be rated as hydronephrosis, 
except for recurrent stone formation requiring one or more of 
the following, in which case a 30 percent rating is assigned:  
1) diet therapy, 2) drug therapy, and 3) invasive or non-
invasive procedures more than two times/year.  Hydronephrosis 
is assigned a 10 percent rating when the evidence reflects 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 20 percent rating is assigned 
when there is evidence of frequent attacks of colic, 
requiring catheter drainage.  38 C.F.R. § 4.115b, Diagnostic 
Code 7509.  

Reviewing some of the more recent medical evidence of record 
reveals the following.  In a January 1992 VA examination 
report, the veteran was diagnosed with a left kidney stone, 
asymptomatic.  In a December 1992 VA outpatient treatment 
record, the veteran was diagnosed with a left kidney stone.  
An imaging profile reveals that the veteran had a five 
millimeter calculi in the mid aspect of the left kidney, 
unchanged from a previous film of December 1991.

A July 1993 VA medical record reveals that the veteran had 
small calculi in the mid lateral aspect of the left kidney, 
unchanged from a prior examination.  A January 1997 VA 
medical record reflects that the veteran was seen for 
evaluation of his abdomen.  There was a calcific density over 
the left renal pelvis suggesting a renal calculus.  In 
another examination, it was noted that the veteran manifested 
no hydronephrosis, and the pattern was consistent with 
bilateral small calcifications.  The impression was multiple 
small calculi, nonshadowing.  A September 1997 VA medical 
record indicates that the veteran's right kidney was normal 
without hydronephrosis or mass, and the left kidney also 
showed no evidence of hydronephrosis or mass.  

The most recent medical evidence reveals that in a February 
1998 VA outpatient record, the veteran was seen with a 
history of recurrent right flank pain, aggravated by bending.  
The report reflects a single calcification over the left 
medial kidney measuring approximately six millimeters in 
diameter, which was noted to most probably represent a renal 
calculus.  The impression was probable left renal calculus.  

In light of the foregoing medical evidence of record, the 
Board is not persuaded that the veteran's kidney disorder 
warrants a rating in excess of the currently assigned 10 
percent rating.  In that regard, while the evidence reflects 
that the veteran experiences recurrent kidney stones, or 
renal calculi, there is no evidence of record that he 
requires diet therapy, drug therapy, and/or invasive or non-
invasive procedures more than two times/year, such that a 30 
percent rating would be warranted under 38 C.F.R. § 4.115b, 
Diagnostic Code 7508.  Moreover, the recent medical evidence 
indicates that not only is there no hydronephrosis, but there 
is also no evidence of colic or a need for catheter drainage.  
As such, while the veteran is presently receiving a 10 
percent rating under Diagnostic Code 7508, there is no basis 
for a rating in excess of 10 percent under that provision, or 
under any other diagnostic code provision.

In reaching the foregoing decision, the Board has considered 
the complete history of the veteran's kidney stone disorder, 
as well as the current clinical manifestations of the 
disability and its effects on the veteran's earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41.  All other pertinent aspects 
of 38 C.F.R. Parts 3 and 4 have also been considered.  Should 
the veteran's disability increase in severity, he may be 
entitled to a higher evaluation; however, at present, there 
is no basis for assignment of a higher rating.  See 38 C.F.R. 
§ 4.1.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that the veteran has reported no 
adverse effects on his employment due to his service-
connected kidney stone disability presently on appeal.  In 
any event, the Board points out that the VA Schedule for 
Rating Disabilities contemplates average impairment in 
earning capacity.  In the absence of evidence that the 
veteran's service-connected disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned 10 percent rating), or 
necessitated such frequent periods of hospitalization, such 
that application of the regular schedular standards is 
impracticable, there is no basis to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection

Initially, the Board notes that in addition to periods of 
active military service from November 1953 to November 1956, 
and from November 1990 to July 1991, the veteran also served 
in the Army National Guard of the United States.  Moreover, 
his second period of active duty service included service in 
the Southwest Asia theater of operations from January 6, 1991 
to June 30, 1991, during the Persian Gulf War.  The law 
provides special rules for claims for service connection 
involving reserve service, and Persian Gulf service.  
However, as the veteran is not specifically claiming service 
connection based on incidents that occurred during his 
reserve service, the Board need not address such in this 
appeal.  Moreover, as the veteran is not claiming service 
connection for any disorders based on an undiagnosed illness, 
and as his claimed disorders have been medically diagnosed, 
the Board need not include a discussion on the provisions 
relating to undiagnosed illnesses, due to Persian Gulf 
service.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disabilities that 
are proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Furthermore, 
any additional disability resulting from the aggravation of a 
non-service connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court has held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well-grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

A.  Gallstones. 

In a July 1998 rating decision, the RO denied a claim for 
service connection for gallstones.  The veteran disagreed 
with that decision, and initiated this appeal.  

The veteran's service medical records are negative for any 
evidence of gallstones.  Following service separation, a 
September 1997 VA medical record contains an impression of a 
single gallstone.  A February 1998 VA record reveals an 
assessment of gallbladder calculus.  

While the Board acknowledges that the veteran has presented 
adequate evidence of a current medical diagnosis of 
gallstones, the record is negative for any competent medical 
evidence of a link or nexus between any current gallstone 
disorder and the veteran's military service.  Without such 
medical nexus evidence, the claim must be denied as not well-
grounded.  See Epps, 126 F.3d at 1468.  

The Board notes that as the veteran is a layperson without 
medical expertise or training, he is not competent to render 
opinions as to the etiology of a medical disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to offer medical opinions); see 
also Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
[etiology] cannot constitute evidence to render a claim well 
grounded under section 5107(a)).  Rather, medical evidence is 
needed on this point.

As the veteran has not presented evidence of a well-grounded 
claim for service connection for a gallstone disorder, the VA 
is under no further duty to assist the veteran in developing 
the facts pertinent to his claim.  See Epps, 126 F.3d at 1468 
("there is nothing in the text of [38 U.S.C.A.] § 5107 to 
suggest that the [VA] has a duty to assist a claimant until 
the claimant meets his or her burden of establishing a 'well 
grounded' claim.").  Furthermore, the Board is unaware of 
the existence of any relevant evidence, which, if obtained, 
would well-ground the veteran's claim.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well-grounded 
claim for service connection for gallstones.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, medical evidence is needed that establishes a 
nexus or link between a current gallstone disorder and an 
incident of the veteran's active military service. 

B.  Acquired Psychiatric Disorder, to include PTSD.

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder, such as an anxiety disorder 
or depression, and PTSD.

Initially, the Board notes that the requirements for 
establishing a well-grounded claim for service connection for 
PTSD differ slightly from other disabilities.  A claim for 
service connection for PTSD is well grounded when there is 
"[1] medical evidence of a current [PTSD] disability; [2] 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citations omitted). 
 
The Board notes that the veteran's service personnel records 
show that he had active military service from January 1953 to 
November 1956, and from November 1990 to July 1991, including 
active military service in Southwest Asia theater of 
operations from January 6, 1991 to June 30, 1991, during the 
Persian Gulf War.  He was awarded the Southwest Asia Medal 
with second bronze service star.

Following service separation, a September 1995 VA outpatient 
treatment record contains a diagnosis of mild depression.  A 
January 1996 VA outpatient treatment record contains a 
questionable diagnosis of PTSD, as well as depressive 
episodes.  Significantly, the examiner noted that the veteran 
reported having a nightmare about a war experience (described 
as seeing a body without a head).  The veteran reported that 
he had nightmares when he was depressed.   

In June 1998, the veteran underwent a private psychiatric 
evaluation by Thomas L. Price, M.A.  In the PTSD portion of 
that examination, it was noted that the veteran failed to 
indicate that he had exposure to a significant traumatic 
event.  However, in the military portion of the examination, 
the veteran reported that he drove in Saudi Arabia, Kuwait, 
and Iraq.  He indicated that he had been on the "road of 
death," and he saw bloated and decapitated bodies of Iraqi 
soldiers.  He also described driving near the oil fires in 
Kuwait, hearing the chemical detector alarms go off 
frequently, and other fears regarding chemical weapons.  The 
veteran reported current problems falling asleep and staying 
asleep, as well as problems with concentration and 
exaggerated startle response.  The concluding diagnosis was 
anxiety disorder.  A Global Assessment of Functioning (GAF) 
score of 60 was assigned.

In a September 1998 private medical statement from Thomas L. 
Price, M.A., he indicated that the veteran was suffering from 
an anxiety disorder due to his military service, although his 
anxiety disorder did not take the specific form of PTSD at 
that time.  

It appears that the main stressors claimed by the veteran 
involve driving along the "road of death," and other 
incidents referenced above.  The veteran's assertion in this 
regard is accepted as true for well-grounded purposes.  The 
record does include at least one questionable assessment of 
PTSD which, in the context of the examination report, has 
been medically attributed to the veteran's memories of 
service in the Persian Gulf War.  Assuming the truthfulness 
of these items of evidence, the Board finds the veteran's 
claim to be well-grounded.  Further, the Board believes that 
the general claim based on an acquired psychiatric 
disability, to include PTSD, is to be viewed as well-
grounded, not just that aspect pertaining to PTSD in light of 
at the other diagnoses of mild depression and anxiety 
disorder which arguably has also been linked to the veteran's 
military service during the Persian Gulf War, when read in 
context of the overall examination reports which resulted in 
the diagnoses. 

C.  Bronchitis.

The veteran contends that he was exposed to a great deal of 
smoke during his Persian Gulf service, and that he has 
suffered residuals of smoke inhalation, including bronchitis.  
The Board notes that in a June 1992 unappealed rating 
decision, the RO denied entitlement to service connection for 
residuals of smoke inhalation.  While the veteran's current 
claim for service connection for bronchitis may be related to 
the prior claim for service connection for residuals of smoke 
inhalation, the Board concurs with the RO in treating this 
claim as a new claim, rather than on the basis of new and 
material evidence, as the RO did not specifically address a 
claim for bronchitis in the earlier rating decision.

The veteran's service medical records reveal that in June 
1990, the veteran was seen with a dry, hacking cough.  His 
lungs were reportedly clear.  He was noted to have been 
exposed to strep throat a few days prior.  In December 1990, 
the veteran was seen with complaints of cold symptoms.  In 
the veteran's June 1991 Report of Medical History, he denied 
a history of chronic or frequent colds, or a chronic cough.  
The service medical records are negative for specific 
references to bronchitis, or smoke inhalation.  

Following service separation, in a January 1992 VA 
examination report, the veteran reported an increase in flem 
and a cough.  The veteran was diagnosed with smoke inhalation 
with bronchitis.  However, in September 1994, the veteran 
underwent pulmonary functions studies at a VA medical center, 
and the results were within normal limits.  There is no other 
medical evidence relating to bronchitis, or a lung disorder.

Although the January 1992 VA examination report contains a 
diagnosis of smoke inhalation with bronchitis, there is no 
medical opinion linking that condition to the veteran's 
military service.  Moreover, the Board notes that the more 
recent pulmonary function studies are within normal limits.  
In short, even acknowledging the January 1992 diagnosis of 
bronchitis, the Board finds no evidence of bronchitis in 
service, and no evidence relating any current bronchitis to 
the veteran's military service.  Without such medical nexus 
evidence, the claim must be denied as not well-grounded.  See 
Epps, 126 F.3d at 1468.  

The Board recognizes the veteran's statements that he was 
exposed to a great deal of smoke during his service in the 
Persian Gulf, which has led to increased coughing.  However, 
the veteran's service records only indicate cold symptoms, 
and upon service separation, the veteran denied a history of 
chronic coughs.  It is questionable whether the veteran 
currently has bronchitis, in light of the more recent 
pulmonary function studies with normal results.  However, 
accepting the diagnosis of bronchitis for purposes of a well-
grounded claim, the Board finds that the claim still fails, 
as there is no medical nexus evidence.  The veteran's 
statements and contentions regarding the etiology of his 
coughing or bronchitis are not considered competent medical 
evidence, as the veteran is a layperson without medical 
expertise or training.  See Espiritu, 2 Vet. App. at 494-5; 
see also Grottveit, 5 Vet. App. at 93.  Moreover, the 
veteran's claim may not be well-grounded based on continuity 
of symptomatology, despite his contentions of continuous 
coughing, as there is no medical opinion to this effect.  See 
Savage, 10 Vet. App. at 498.

As the veteran has not presented evidence of a well-grounded 
claim for service connection for bronchitis, the VA is under 
no further duty to assist the veteran in developing the facts 
pertinent to his claim.  See Epps, 126 F.3d at 1468 ("there 
is nothing in the text of [38 U.S.C.A.] § 5107 to suggest 
that the [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").  Furthermore, the Board is unaware of 
the existence of any relevant evidence, which, if obtained, 
would well-ground the veteran's claim.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well-grounded 
claim for service connection for bronchitis.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, medical evidence is needed that establishes a 
nexus or link between any current diagnosis of bronchitis and 
an incident of the veteran's active military service. 

III.  New and Material Evidence.

Initially, the Board notes that in a June 1992 rating 
decision, the RO denied service connection for a neck 
disorder and for headaches.  The veteran was notified of that 
decision and his appellate rights by VA letter dated in July 
1992, but he did not initiate a timely appeal as to that 
decision, which became final.  38 U.S.C.A. § 7105(c).  More 
recently, in a July 1998 rating decision, the RO again denied 
claims for entitlement to service connection for neck pain 
and for headaches, on the basis that the claims were not 
well-grounded. 

The Board finds that although the RO recently adjudicated the 
claims for service connection for neck pain and for headaches 
on the merits, since these issues had been previously denied 
in an unappealed June 1992 rating decision, the issues are 
actually more appropriately framed as set forth in the ISSUE 
portion of this decision, that is, on the basis of new and 
material evidence.  This is significant to the Board because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the way the RO characterized the 
issues, the initial question before the Board on the claims 
of entitlement to service connection for neck pain and for 
headaches is whether new and material evidence has been 
presented. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).  New and 
material evidence is evidence that was not previously of 
record, and which bears directly and substantially upon the 
specific matter under consideration.  Such evidence must not 
be cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board has reviewed all the evidence of record, and for 
the reasons set forth below, concludes that new and material 
evidence has been presented to reopen the veteran's claim for 
entitlement to service connection for neck pain with 
radiculopathy into the back and shoulders due to degenerative 
arthritis, but the veteran has not presented new and material 
evidence to reopen the claim for entitlement to service 
connection for headaches.  

A.  Neck.

The June 1992 rating decision denied service connection for 
degenerative joint disease of the neck on the basis that such 
disorder pre-existed the veteran's recent period of active 
military service.  Specifically, the RO indicated that the 
veteran's neck disorder, including radiculopathy into the 
back and shoulders due to degenerative arthritis, had been 
noted in records from his National Guard service, as well as 
on the veteran's service entrance examination report, for his 
recent period of active military service.  

The pertinent evidence associated with the veteran's claims 
file following the June 1992 rating decision consists of VA 
medical records, which reflect recent complaints of neck 
pain.  A December 1992 VA record indicates that the veteran 
was instructed in a home program for cervical range of 
motion.  In a January 1997 VA medical record, the veteran was 
noted to have continued achy discomfort in the right neck 
area, which was musculoskeletal, and not worsening.  He had a 
slight decrease in range of motion, with creakiness.  

The Board finds that the above noted VA medical evidence is 
new, in that it was not previously of record, and bears 
directly and substantially upon the specific matter under 
consideration, in that it demonstrates a continuing neck 
disorder.  Additionally, the evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).  In short, 
the Board finds that new and material evidence has been 
presented to reopen the veteran's claim for service 
connection for a neck disorder.  

The Court has held that if the Board determines that new and 
material evidence has been presented to reopen a finally 
denied claim, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record, and presuming the credibility of such evidence, the 
claim as reopened is well-grounded.  See Elkins v. West, 12 
Vet. App. 209, 218-219 (1999).  If the claim is well-
grounded, the Board must proceed to evaluate the merits of 
the claim, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 has been satisfied.  However, "a reopened 
claim is not necessarily a well grounded claim and, absent a 
well grounded claim, the adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  Winters v. West, 12 Vet. 
App. 203, 206 (1999).

The legal criteria for a well-grounded claim are set forth in 
Part II in this decision, entitled "Service Connection."  
In summary, to establish that a claim for service connection 
is well-grounded, a veteran must demonstrate "medical 
evidence of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  See Epps v. Gober, 126 
F. 3d 1464, 1468 (1997); see also 38 C.F.R. §§ 3.303, 
3.310(a).  In the present case, the Board finds that the 
reopened claim for service connection for a neck disorder is 
well-grounded.  

In that regard, there is medical evidence of a current neck 
disorder, as well as evidence of in-service complaints of 
neck pain.  While the Board notes that there is medical 
evidence, as reflected in the records from the veteran's 
National Guard service, that the veteran had a neck disorder 
pre-existing his latter period of service, from November 1990 
to July 1991, the Board notes that in the January 1992 VA 
examination, the veteran was diagnosed with neck pain 
radiating into the back and shoulders, due to degenerative 
arthritis and a spine narrowing at C5-6 and C6-7, 
"exacerbated by driving over rough terrain in Kuwait."  
However, that examiner failed to provide any reasoning for 
his statement regarding exacerbation, and also failed to 
provide any comments as to the degree of aggravation.  As 
such, the Board finds that while this claim is reopened and 
well-grounded, additional development is required before the 
Board may adequately adjudicate this claim.

B.  Headaches.

In the June 1992 unappealed rating decision, the RO denied 
the claim for service connection for headaches on the basis 
that there was no evidence of complaints of headaches during 
service.  Moreover, although the January 1992 VA examination 
report revealed a diagnosis of headaches as secondary to neck 
pain, the RO indicated that as neck pain was not service-
connected, that diagnosis did not serve as a basis for 
service connection.

The Board has thoroughly reviewed the evidence of record 
associated with the veteran's claims file subsequent to the 
June 1992 final rating decision.  However, the Board finds no 
medical evidence of a diagnosis of a headache disorder.  In 
fact, the records appear to be negative for findings related 
to headaches, and the veteran has not even presented any 
recent contentions regarding headaches.  

As such, the Board finds that the veteran has failed to 
present new and material evidence to reopen a claim for 
service connection for headaches, and the appeal is denied. 
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); 
Elkins, 12 Vet. App. at 218-219.  As the Board is not 
reopening this claim, the Board need not reach the question 
of whether the claim is well grounded.  
ORDER

The schedular criteria not having been met, the claim for an 
increased rating for kidney stones, currently rated as 10 
percent disabling, is denied.

In the absence of evidence of a well grounded claim, service 
connection for gallstones is denied.

In the absence of evidence of a well grounded claim, service 
connection for bronchitis is denied.

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, is well-
grounded, and to this extent the appeal is granted, subject 
to the provisions set forth in the following remand portion 
of this decision. 

New and material evidence has been presented to reopen a 
claim for service connection for neck pain with radiculopathy 
into the back and shoulders due to degenerative arthritis, 
and the claim is well-grounded; the appeal is granted to this 
extent only.

New and material evidence has not been presented to reopen a 
claim for service connection for headaches, and the claim is 
not reopened.


REMAND

With a well-grounded claim arises the statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  In this regard, 
additional development is necessary to verify the claimed 
stressor and to ascertain the nature and etiology of the 
veteran's reported psychiatric disorder(s).  

Moreover, the Board finds that a VA examination would be 
helpful to ascertain the current nature and severity of any 
neck disorder, as well as to what extent, if any, the 
veteran's pre-existing neck disorder was aggravated during 
his period of active military service from November 1990 to 
July 1991, beyond the natural progress of the disorder.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ascertain whether there 
are any other VA or private medical 
records, reflecting treatment for a 
psychiatric disorder, to include PTSD, 
and for neck pain with radiculopathy into 
the back and shoulders due to 
degenerative arthritis, which are not yet 
associated with the veteran's claims 
folder.  After obtaining any necessary 
authorization, such records should be 
obtained and associated with the 
veteran's claims file. 

2.  The RO should contact the veteran and 
his representative and request details 
(names, date, individuals involved, any 
service investigations conducted, etc.) 
regarding his reported drives along the 
"road of death" in the Southwest Asia 
theater of operations, during the Persian 
Gulf war, as well as to give the veteran 
an opportunity to furnish any supporting 
evidence of his alleged stressful 
incidents, to include any statements from 
fellow servicemen, etc.

3.  The RO should then undertake 
appropriate steps to verify the claimed 
stressor(s), to include a referral to the 
U.S. Armed Services Center for Research 
of Unit Records.  

4.  If the claimed stressor is verified, 
then the veteran should be scheduled for 
a special VA psychiatric examination to 
ascertain the nature and etiology of any 
psychiatric disorder(s) found to be 
present.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
examiner must consider the Fourth Edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), which 
recommends the use of a multi-axial 
diagnosis and sets forth the criteria for 
diagnosing psychiatric disorders.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The RO must provide to the examiner a 
summary of verified stressors described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in a current 
diagnosis of PTSD.  If the examiner 
determines that another psychiatric 
diagnosis is appropriate, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
disorder is related to an incident of the 
veteran's active military service.

5.  The RO should schedule the veteran 
for a VA examination by appropriate 
specialist(s) to ascertain the nature and 
severity of any current neck disorder, to 
include radiculopathy into the back and 
shoulders due to degenerative arthritis.  
Any and all tests and studies deemed 
necessary should be performed.  The 
examiner is specifically requested to 
review the veteran's medical history 
pertaining to this disability, 
particularly his medical records during 
his reserve service, and his active duty 
service from November 1990 to July 1991, 
as well as any post-service medical 
records.  Based on the foregoing, the 
examiner is requested to offer an opinion 
as to the following:  whether it is at 
least as likely as not, that any neck 
disorder, including radiculopathy into 
the back and shoulders due to 
degenerative arthritis, existing prior to 
the veteran's entry into service in 
November 1990, was aggravated during 
service beyond the normal progress of the 
disorder.  

6.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD, and 
entitlement to service connection for a 
neck disorder including radiculopathy 
into the back and shoulders due to 
degenerative arthritis, is warranted.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review. 

The purpose of this remand is to assist the veteran and to 
obtain additional evidence.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate outcome 
of this case.  





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

